Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1, 3, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al (US 6,529,307).
Peng et al discloses a structured light projector comprising a light source (21) configured to emit a light beam (see figures 1A, 3A and 3B); and at least two beam multiplication films (50, 51), disposed on a transmission path of the light beam (see figures 3A and 3B), wherein a plurality of separated light beams (56, 58) are produced after the light beam from the light source passes through any one of the at least two beam multiplication films (see Fig. 3B), so as to form structured light (see Fig. 3B), and optical axes of the at least two beam multiplication films are inherently inclined relative to a transmission direction of the light beam emitted from the light source in order to separate and combine the light beams (see Fig. 3B); and a diffractive optical element (18), configured to perform at least one of beam shaping and beam multiplication (see figures 1A, 3A and 3B), wherein the at least two beam multiplication films are disposed between the light source and the diffractive optical element (see figures 1A, 3A and 3B), wherein the optical axes of the at least two beam multiplication films are inherently inclined relative to the transmission direction of the light beam emitted from the light source by angles respectively existing in different reference planes which are not parallel or perpendicular to each other in order to separate and combine the light beams (see Fig. 3B); wherein the structured light projector further comprises a lens module (12, 17) disposed on the transmission path of the light beam (see figures 1A, 3A and 3B), and the lens module is configured to perform at least one of beam shaping and beam collimation (see column 3, line 62 to column 4, line 20) and wherein the optical axes of the at least two beam multiplication films are inherently inclined relative to a transmission direction of the light beam emitted from the light source by different angles in order to separate and combine the light beams (see Fig. 3B). Note figures 1A, 3A and 3B along with the associated written description thereof.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al
(US 6,529,307).
Peng et al discloses all of the subject matter claimed, note the above explanation, except
for explicitly stating that the beam multiplication films comprise a flexible uniaxial, biaxial or oblique axial retardation film.
It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify he anisotropic/birefringent material of the beam multiplication films of Peng et al to include a flexible uniaxial, biaxial or oblique axial retardation material, as is well known in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a flexible retardation film. Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.
6.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2018/0073864) in view of Pesach et al (US 8,749,796).
Watanabe discloses a structured light projector comprising a light source (101) configured to emit a light beam (see figures 1A and 6-9B); and at least two beam multiplication films (111, 113), disposed on a transmission path of the light beam (see figures 1A and 6-9B), wherein a plurality of separated light beams are produced after the light beam from the light source passes through any one of the at least two beam multiplication films (see figures 6-9B), so as to form structured light (see figures 6-9B), and optical axes of the at least two beam multiplication films are inclined relative to a transmission direction of the light beam emitted from the light source (see figures 6-9B); an optical element (115), configured to perform at least one of beam shaping and beam multiplication (see figures 6-9B), wherein the at least two beam multiplication films are disposed between the light source and the optical element, and a wave plate (112) disposed between adjacent two of the at least two beam multiplication films and the optical element (see figures 6-9B), wherein a polarization state of the light beam is changed from linear polarization to elliptical polarization after the light beam passes through the wave plate (see figures 6-9B), wherein the optical axes of the at least two beam multiplication films are  inclined relative to the transmission direction of the light beam emitted from the light source by angles respectively existing in different reference planes which are not parallel or perpendicular to each other (see figures 6-9B); wherein the structured light projector further comprises a lens module (102) disposed on the transmission path of the light beam (see figures 1A and 6-9B), and the lens module is configured to perform at least one of beam shaping and beam collimation (see figures 1A and 6-9B), wherein the at least two beam multiplication films comprise uniaxial retardation films, biaxial retardation films, or oblique axial retardation films (see paragraph 0061), and wherein the optical axes of the at least two beam multiplication films are inclined relative to a transmission direction of the light beam emitted from the light source by different angles (see figures 1A and 6-9B), note figures 1A, 6-9B along with the associated written description thereof, except for the optical element being a diffractive optical element.
	Pesach et al teaches it is well known to use a diffractive optical element (124, 132) in the same field of endeavor for the purpose of increasing the field of view of the output beam (see figures 9A and 9B).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical element of Watanabe to include a diffractive optical element, as taught by Pesach et al, in order to increase the field of view of the output beam as well as reducing the optical footprint of the projector.
As to the limitations of claim 6, Watanabe discloses all of the subject matter claimed,
note the above explanation, except for at least two beam multiplication films comprises a flexible
film.
It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify the anisotropic material of the beam multiplication films of Watanabe to include a flexible polymer film, as is well known in the art, since it has been held to
be within the general skill of a worker in the art to select a known material on the basis of its
suitability for the intended use as a flexible film. Note: Sinclair & Carroll Co. v. Interchemical
Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.
As to the limitations of claim 8, Watanabe discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the laser light source comprises an edge emitting laser or a vertical cavity surface emitting laser.
The examiner takes Official Notice that it is well known to use edge or vertical cavity
surface emitting lasers in the same field of endeavor for the purpose of illuminating an object.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to modify/substitute the laser light source of Watanabe to include an edge
emitting laser or a vertical cavity surface emitting laser, as commonly used and employed in the
art, in order to similarly illuminate said object.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
November 18, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872